The offense is rape; the punishment assessed is confinement in the State penitentiary for a term of five years.
We do not deem it necessary to set out and discuss the evidence further than to say we deem it amply sufficient to sustain the conviction.
Appellant has a number of bills of exceptions in the record. All of these seem to have been filed too late to be considered by us. The motion for new trial was overruled and notice of appeal was given on April 1, 1939. Sixty days were allowed within which to file a statement of facts and bills of exceptions. This period expired on May 31, 1939. On May 22, 1939, the trial judge extended the time within which the statement of facts might be filed, but this order did not include the bills of exceptions. His bills were not filed until June 30, or approximately 30 days after the 60 day period within which they might properly have been filed. Consequently they were filed too late to be considered by us. The indictment is sufficient to charge the offense and procedural matters appear to be in proper order. Appellant's objections to the court's charge are without merit.
No error of a reversible nature appearing in the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 266 
                    ON MOTION FOR REHEARING.